Case 1:19-cv-02792-GPG Document 1 ‘ Filed 09/30/19 USDC Colorado Page 1 of 7

FILED

Pa DIS TRICT ¢ ,
ols FARES QUE coupe |

IN THE UNITED STATES DISTRICT COURT als SEP 30 AM II: i]

t

BE FR pre
FOR THE DISTRICT OF COLORADO = =SFFREY P.ccuweny

"19 - cy -0279 2 BY ep cry

(To be supplied by the court)

Chr — ho f~ Aasthoay A. wv d , Plaintiff
Cap) LV WA Te desch/

Maa Area, falls _Coud yee
(pxsects Le oy Si Free SMa
CK Ww Kecowe KE AY ZZ Kaew t/

Civil Action No.

 

 

, Defendant(s).

' (List each named defendant on a separate line. If you cannot fit the names of all defendants in
the-space provided, please write “seé attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

4

 

COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from .
public access to electronic court files. Under this rule, papers filed with the court should not

| contain: an individual’s full social security number or full birth date; the full namé of a person
known to:be’a minor; or a complete financial account number. A filing may include only: the
last four digits’ of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account nuimber..

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 

ot
Malas
Case 1:19-cv-02792-GPG Document 1 Filed 09/30/19. USDC Colorado Page 2 of 7

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the

court may result in dismissal of your case. .

CAN shbher Bud Cor Tedosh, 999 ~ Zest Huted

(Name and complete mailing address) | 7 De AS 2. Co. oog. cS, Le,
Ce ¢ WH O-2)P

(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. Ti he additional
pages regarding defendants should be labeled ““B.. DEFENDANT(S) INFORMATION. ”

Defendant 1: Lod sr aan Ka ( | CCl game S fe seRee
(Name and complete mailing address) oO sas re Zt ¢
303- FZss~ FOND G hear RBS]

(Telephone number and e-mail address if known)

Defendant 2:

 

 

 

 

(Name and complete mailing address) ‘
‘(Telephone number and e-mail address if known)
Defendant 3:
_ (Name and complete mailing address) .
= number and e-mail address if known)
Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
Case 1:19-cv-02792-GPG Document1 Filed 09/30/19 USDC Colorado Page 3 of 7

Cc.

JURISDICTION

Identify the statutory authority that allows the court to consider your claim(s): (check one)

x

Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case. °

 

 

Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of

 

If Defendant 1 is an individual, Defendant 1 is a citizen of

+

 

If Defendant 1 is a corporation,

Defendant 1 is incorporated under the laws of (name of
state or foreign nation).

Defendant 1 has its principal place of business in (name of
state or foreign nation).

(if more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
- Case 1:19-cv-02792-GPG Document1 Filed 09/30/19 USDC Colorado’ Page 4 of 7

on

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra Paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: LE Lf, Keone | A» hy Ss Ho
Supporting facts: bi Tioc
Case 1:19-cv-02792-GPG Document1 Filed 09/30/19 USDC Colorado Page 5 of 7

CLAIM wo dD Ue fr Ces's Civ] Ar rhts

Supporting facts:
Case 1:19-cv-02792-GPG Document1 Filed 09/30/19 USDC Colorado Page 6 of 7

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. if additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attachéd and label the additional pages regarding relief as “E. REQUEST

fe stray te 19

fore hard Lord's avd

Tavo"7 S er kis lth Lard La Ls

be Kea Ss trawe 2 éb Prey
irks iy Cor tprure Cou epee! 4 md
fees — Offer Tecate WAN A

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or

di ry; and (4) the complajmt otherwis ed oc. with the requirements of Rule 11.
WA A bot | (h tle
hook CAueLO

laintiff’s signature)

p-30- Do/q :

(Date) ‘

        
 

 

(Revised December 2017)
Case 1:19-cv-02792-GPG Document1 Filed 09/30/19 USDC Colorado Page 7 of 7

JS44 (Rev 06/17) District of Colorado Form CIVIL COVER SHEET

The JS 44 crvil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court" This form, approved by the Judicial Conference of the United States in September 1974, 1s required for the use of the Clerk of Court for the
purpose of initiating the crvil docket sheet (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM )

IL. (a) PLAINTIFFS DEFENDANTS

os (oad Hreann Fatt

- : re
. Cort) ots, MENA Lt
(b) County of Residence of First Listed Plaintiff ONS ¥, County of Residence of First Listed Defendant Lf > -O0C/7 a LY

 

(EXCEPT IN U.S PLAINTIFF CASES) ' “(IN U S. PLAINTIFF CASES ONLY) Tf) Pda
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATJON OF

° “ . THE TRACT OF LAND INVOLVED. WC kK o Fre
¢) Attomeys (Firm Name, Address, and Telephone Number) t : Attomeys (I/Known) .
p ‘5 E Chris oP eh Fedex Ep lol CES
N 1 CWA BENS schy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Piace an “x” m One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plainnf f
(For Diversity Cases Only) and One Box for Defendant)
O 1 U.S Govemment "3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S Government Not a Party) Ciuzen of This State J * 1 Incorporated or Pnncipal Place 4 ‘4
~ of Busmess In This State
0.2 US Government ‘ * 4 Diversity Citizen of Another State "2 ’ 2. Incorporated and Principal Place "5 ‘5
Defendant (Indicate Cinzenship of Parnes mn Item II) of Business In Another State
Ciuzen or Subject ofa "3 * 3 Foreign Nation "6 "6
Foreign Country
IV. NATURE OF SUIT (Place an “x” im One Box Only) , _ Click here for Nature of Suit Code Descriptions
L _ CONTRACT . TORTS y FORFEITURE/PENALTY BANKRUPTCY OTHERSTATUIES |
f1*110 Insurance PERSONAL INJURY PERSONALINJURY |} 625 Drug Related Seizure 422 Appeal 28 USC 158 6 375 False Claims Act
0 120 Manne * 310 Auplane f 365 Personal Injury - of Property 21 USC 881 |’ 423 Withdrawal ’ 376 Qu Tam (31 USC
O 130 Miller Act * 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
“4 140 Negotiable Instrument Liability 0 367 Health Care/ 0 400 State Reapportionment
f} 150 Recovery of Overpayment |’ 320 Assault, Libel & Pharmaceutical | _PROPERTYRIGHTS _}0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights 0 430 Banks and Banking
0 151 Medicare Act * 330 Federal Employers* » Product Liability 0 830 Patent 1 450 Commerce
0 152 Recovery of Defaulted Liabihty 0 368 Asbestos Personal a 0 835 Patent - Abbreviated 1 460 Deportation
Student Loans * 340 Manne Injury Product New Drug Application 0 470 Racketeer Influenced and
(Excludes Veterans) "+ 345 Manne Product Liability . 0 840 Trademark Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY TABOR : TA B 480 Cc Credit
of Veteran's Benefits * 350 Motor Vehicle GO 370Other Fraud, 0 710 Fair Labor Standards * $61 HIA (1395 ff) 0 490 Cable/Sat TV
0 160 Stockholders’ Suits * 355 Motor Vehicle O 371 Truth wn Lending Act 0 862 Black Lung (923) 0 850 Secunties/Commodities/
0 190 Other Contract Product Liability 0 380 Other Personal 0 720 Labor/Management * 863 DIWC/DIWW (405(g)) Exchange
f 195 Contract Product Liability” |’ 360 Other Personal Property Damage Relations 0 864 SSID Title XVI 0 890 Other Statutory Actions
O 196 Franchise Injury . 0 385 Property Damage 0 740 Railway Labor Act " 865 RSI (405(g)) 0 891 Agricultural Acts
’ 362 Personal Injury - Product Liability ’ 751 Family and Medical 0 893 Environmental Matters
Medical Malpracuce Leave Act > 0 895 Freedom of Information
y REAL PROPERTY f_ CIVIL RIGHTS i| PRISONER PETITIONS _|0 790 Other Labor Lingaton 1 FEDERAL TAX SUITS | Act
1 210 Land Condemnation PR 440 Other Civil Rights -|' Habeas Corpus: ‘10 791 Employee Retirement 1 870 Taxes (US. Plawtiff 0 896 Arbitration
O 220 Foreclosure 0 441 Votmg 0 463 Alien Detamnee Income Secunty Act or Defendant) 1 899 Admmustrative Procedure
0 230 Rent Lease & Ejectment 0 442 Employment 6 510 Motons to Vacate 0 871 IRS—Thid Party Act/Review or Appeal of
O 240 Torts to Land 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability , Accommodations 0 530 General 0 950 Constitutionality of :
O 290 All Other Real Property (1 445 Amer w/Disabilites- | 0 535 Death Penalty IMMIGRATION - State Statutes $
, . Employment Other: 0 462 Naturalization Application a
46 Amer w/Disabilines - | 0 540 Mandamus & Other [0 465 Other Immigration
Other O 550 Civil Raghts Actions
0 448 Education 0 555 Pnson Condition
0 560 Civil Detainee -
Conditions of
, Confinement
ORIGIN (Place an “1” m One Box Only) . ‘ .
Original 0 2 Removed from 1 3 Remanded from 4 Reinstated or ’° 5 Transferredfrom 0 6 Multidistrict O 8 Multidistrict
, Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
. r (specify) Transfer Direct File

 

Cite the U.S Civil . yen 01 2 cing C8 jurisictional sa fe ep, [ < { ps3
VI. CAUSE OF ACTION faragecnonon raed _ a US a ti CCl Gov ce weg yee
: : LA x Z
Zc  Pebed-

 

 

 

 

 

 

VII. REQUESTED IN 0” CHECK IF THIS IS A CLASS ACTION DEMAND $ _ CHECK YES only if demanded in th,
COMPLAINT: UNDER RULE 23, F.R Gv P ., JURY DEMAND: Yes

VHI. RELATED CASE(S) , .
IF ANY (Beemsinicnons) TD GE MA DOCKETNUMBER

DATE SIGNATURE OF ATTORNEY OF RECORD

FOR OFFICE USE ONLY -

RECEIPT # AMOUNT . APPLYING IFP JUDGE MAG. JUDGE

 
